FILED
                              NOT FOR PUBLICATION                           DEC 27 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



SUKHDARSHAN SINGH, a.k.a. Darshan                 No. 09-71238
Singh,
                                                  Agency No. A092-176-260
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Sukhdarshan Singh, a native and citizen of India, petitions for review of a

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo questions of law, Banuelos-Ayon v. Holder, 611 F.3d 1080, 1082 (9th Cir.

2010), and we deny the petition for review.

      We agree with the agency’s conclusion that Singh is removable as an

aggravated felon under 8 U.S.C. § 1227(a)(2)(A)(iii) because his conviction for

violating Cal. Penal Code § 273.5(e) categorically constitutes a crime of violence

and Singh was sentenced to a term of imprisonment of at least one year. See

Banuelos-Ayon, 611 F.3d at 1086 (Cal. Penal Code § 273.5 is categorically a crime

of violence under 18 U.S.C. § 16(a)). Singh’s contention that Cal. Penal Code

§ 273.5 includes reckless and non-violent conduct outside the scope of the term

“crime of violence” is unpersuasive. See United States v. Laurico-Yeno, 590 F.3d
818, 822 & n.4 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                         2                                    09-71238